The case comes up on agreed facts, which were apparently intended to present the question of the validity of a limitation of actions under the federal statute for damage to goods being transported in interstate commerce. The question is a federal one, and the provision in the uniform bill of lading, requiring notice of claims within four months, has been upheld by the court of last resort. Georgia, c., R.R. Co. v. Blish Milling Co., 241 U.S. 190; Chesapeake  Ohio Ry. Co. v. McLaughlin, 242 U.S. 142.
Judgment for the defendant.
All concurred. *Page 610